

116 HRES 278 IH: Expressing the sense of the House of Representatives to recognize the crisis of violence against Native women.
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 278IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Ms. Moore (for herself, Ms. Haaland, Ms. Davids of Kansas, Mr. Young, Mr. Grijalva, and Mr. Cole) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing the sense of the House of Representatives to recognize the crisis of violence against
			 Native women.
	
 Whereas according to a study commissioned by the Department of Justice, in some Tribal communities, American Indian women face murder rates that are more than 10 times the national average;
 Whereas according to the Centers for Disease Control and Prevention, homicide was the third-leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth-leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age;
 Whereas Native women face some of the highest levels of violence of any group, but there is little data that exists on the number of missing American Indian and Alaska Native women in the United States;
 Whereas American Indians and Alaska Natives are 2.5 times more likely to experience violent crimes and at least 2 times more likely to experience rape or sexual assault crimes than people who are not American Indians or Alaska Natives;
 Whereas 96 percent of female and 89 percent of male American Indian and Alaska Native victims report being victimized by a non-Indian;
 Whereas according to a 2010 Government Accountability Office report, the Offices of the United States Attorneys declined to prosecute nearly 52 percent of violent crimes that occur in Indian country;
 Whereas Indian Tribes report that children are usually involved in domestic violence and dating violence incidents that occur on Indian lands, either as witnesses or as victims themselves;
 Whereas the Indian Law and Order Commission issued a report entitled A Roadmap for Making Native America Safer, which recommends the restoration of the inherent authority of Tribal courts; and Whereas Tribal communities should be able to protect themselves from dating violence, domestic violence, and child violence, and from violence committed against members of the Tribal justice system: Now, therefore, be it
	
 That the House of Representatives expresses the sense of the House to recognize the crisis of violence against Native women.
		